EDMONDS, J.
Plaintiff appealed a judgment upholding the reservation of a timber interest in a deed. We reversed. 118 Or App 512, 848 P2d 616 (1993). Both parties filed petitions for review, which we treat as petitions for reconsideration. ORAP 9.15. We allow reconsideration on both petitions and adhere to our opinion as modified.
In our opinion, we held that the deed reserves a perpetual interest in “all timber.” We also held that the phrase “all timber” was ambiguous and precluded summary-judgment. The reservation at issue consisted of two components: a durational component (“now growing or being or which may hereafter be grown”), which we held to create a perpetual interest, and a subject component (“all timber”), which we held was ambiguous. By holding that the phrase “all timber’ ’ was ambiguous, we were not referring to the size of the timber. Rather, we meant that the deed was ambiguous as to the species of trees reserved.
The parties’ other arguments do not require further discussion.
Reconsideration allowed; opinion modified and adhered to as modified.